Citation Nr: 1443026	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2007 including service in the Republic of Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed sleep apnea began during service.  In support, he cites service treatment records (STRs) showing complaints of difficulty sleeping and excessive snoring prior to separation from service.  

In September 2010, a VA examiner opined that the Veteran's sleep apnea is not likely related to service or to any reported instance of snoring and more likely related to post-service weight gain causing physiologic narrowing of his nasopharyngeal and oropharyngeal airways.  In support of her opinion the examiner noted that the Veteran had gained 35 pounds since March of 2008, when he weighed 208 pounds.  However, a March 2009 sleep study, which also concluded that the Veteran has sleep apnea, listed the Veteran's weight at 207 pounds.   

Furthermore, the examiner noted that she was unable to locate any reference to the Veteran's complaints of snoring during service and that STRs give no indication of a problem with airflow while breathing during sleep.  While there is no indication that the Veteran underwent a sleep study during service, STRs contain multiple instances of the Veteran's self-report of excessive snoring and difficulty sleeping including his May 2007 medical evaluation board examination and findings, and an April 2007 medical questionnaire.

As such, the opinion appears to be based on an incomplete factual record and an addendum opinion is necessary in order to ensure that the Board's opinion will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  If the September 2010 examiner is available, request that the VA examiner offer an addendum opinion regarding the Veteran's sleep apnea.  If the 2010 VA examiner is not available, schedule the Veteran for another examination.  

The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that she has reviewed the folder in conjunction with the examination.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's sleep apnea had its onset during, or is due to service. 

The opinion should specifically address the Veteran's March 2009 diagnosis of sleep apnea, which occurred prior to his weight gain from 207 to 242 pounds.

The opinion should also address the reported instances of snoring and difficulty sleeping contained within the Veteran's STRs.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



